


110 HR 3266 IH: To provide for the issuance of War on Radical Islam

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3266
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the issuance of War on Radical Islam
		  Bonds.
	
	
		1.War on Radical Islam
			 BondsIt is the sense of the
			 Congress that the Secretary of the Treasury should designate one or more series
			 of bonds or certificates (or any portion thereof) issued under section 3105 of
			 title 31, United States Code, as War on Radical Islam
			 Bonds.
		
